Citation Nr: 1744356	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  10-49 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an  initial rating in excess of 50 percent prior to June 7, 2013 and, and a rating in excess of 70 percent from that date, for posttraumatic stress disorder (PTSD) and depressive disorder, not otherwise specified (NOS), with mild traumatic brain injury (TBI) with resultant post traumatic headaches/post-concussive headaches/chronic tension type headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to May 1992 and from December 2007 to November 2008.  He received the Combat Action Badge and Army Commendation Medal.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision in which the RO, inter alia, granted service connection for PTSD and depressive disorder, NOS and assigned an initial 50 percent disability rating, from November 25, 2008.  In April 2010, the Veteran filed a notice of disagreement (NOD) with respect to the initial rating assigned in the January 2010 decision.  

In June 2010, the RO granted a temporary total (100 percent) rating for the Veteran's service-connected psychiatric disability on the basis of hospitalization over 21 days, from April 13, 2010 through May 31, 2010.  A 50 percent rating was resumed from June 1, 2010.  Thereafter, a statement of the case (SOC) was issued in November 2010 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in December 2010.

In March 2014, the RO granted service connection for mild TBI with resultant post traumatic headaches/post -concussive headaches/chronic tension type headaches and rated this disability in combination with the already service-connected PTSD and depressive disorder, NOS.  The rating assigned for the recharacterized disability remained at 50 percent.  

In a February 2016 decision, a Decision Review Officer (DRO) assigned a l 70 percent disability rating for PTSD and depressive disorder, NOS, with mild TBI with resultant post traumatic headaches/post-concussive headaches/chronic tension type headaches, from June 7, 2013.

The agency of original jurisdiction (AOJ) thereafter readjudicated and otherwise denied a higher initial rating for the service-connected psychiatric disability (as reflected in July and September 2016 supplemental SOCs (SSOCs)).

In January 2017, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is of record.

Regarding characterization of the claim on appeal, as the Veteran was granted a total rating from April 13, 2010 through May 31, 2010 for his service-connected psychiatric disability, the Board will exclude this period from consideration in evaluating the disability.  However, as the Veteran has not otherwise been assigned the maximum rating for his disability, which a veteran is presumed to seek, as reflected on the title page, the matter of his entitlement to any higher rating during other pertinent periods remains for consideration.  .  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

While the Veteran previously had a paper claims file, this appeal is fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the matter on appeal is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that the matter of the Veteran's entitlement to service connection for bilateral hearing loss and tinnitus was raised during the January 2017 Board hearing (see page 9 of the hearing transcript).  Also, the Veteran requested a waiver of an indebtedness in a July 2017 statement (see VA Form 21-4138).  However, as these matters have not been adjudicated by the AOJ, the Board does not have jurisdiction over them, and they must be referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 19.9(b) (2016).  See also 38 C.F.R. § 3.150(a) (2016) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R §§ 3.160 and 20.201 (2016) (requiring that claims and notices of disagreement be filed on standard forms).


REMAND

Unfortunately, the Board's review of the claims file reveals that further action on the matter on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  Specifically, the record reflects that there are potentially pertinent records outstanding.

The claims file includes records of the Veteran's treatment from the VA Medical Center (VAMC) in Bath, New York (dated to August 2010), the VA Western New York Healthcare System (dated to August 2012), and the VAMC in Wilkes-Barre, Pennsylvania (dated to June 2016).  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facilities all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the matter on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In particular, the Veteran submitted a signed and completed "Authorization and Consent to Release Information" form (VA Form 21-4142) in January 2010 for relevant treatment records from Robert Packer Hospital.  VA social work outpatient notes dated in October 2010 and February 2011 reflect that he received relevant treatment at the Vet Center in Williamsport, Pennsylvania.  Also, a May 2016 VA psychology note indicates that he received relevant treatment from Dr. Pavonelli.  A review of the claims file indicates that the Veteran's complete treatment records from these treatment providers have neither been requested nor obtained.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include arranging for further examination, if appropriate)  prior to adjudicating the matter on appeal.  Adjudication of the higher rating claim should include consideration of whether any, or any further, staged rating of the disability  is appropriate.

Accordingly, this matter is hereby  REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include all records from the VAMC in Bath, New York (dated since August 2010), the VA Western New York Healthcare System (dated since August 2012), and the VAMC in Wilkes-Barre, Pennsylvania (dated since June 2016).  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the matter on appeal.  Specifically request that the Veteran provide appropriate authorizations to obtain his complete treatment records for a psychiatric disability from the Vet Center in Williamsport, Pennsylvania, Robert Packer Hospital, and Dr. Pavonelli, as referenced above.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matter within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted(to include arranging for further examination, if appropriate), adjudicate the matter on appeal in light of all pertinent evidence (to particularly include that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claim in September 2016), and all legal authority (to include consideration of whether any, or any further, staged rating of the disability is appropriate).

6.  If the full benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford d    due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





	(CONTINUED ON NEXT PAGE)



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

